This action was brought by the plaintiff below to recover the balance alleged to be due for premium under a policy of insurance. The defendant filed a counter-claim averring an over-payment thereof and demanding the amount of such over-payment.
The District Court judge, sitting without a jury, rendered judgment for the defendant and against the plaintiff, and the plaintiff appeals.
The only specifications of alleged errors filed by the appellant are these:
"1. The said court erred in rendering judgment in favor of the defendant-respondent on the plaintiff-appellant's case, and erred in rendering judgment in favor of the defendant-respondent against the plaintiff-appellant on the defendant-respondent's counter-claim.
"2. The said court erred in failing to enter judgment in favor of the plaintiff-appellant on the plaintiff-appellant's case, and further erred in failing to enter a judgment in favor of the plaintiff-appellant upon the defendant-respondent's counter-claim."
Now the mere assertion (as here) that there was error in giving judgment to one party rather than to another, is insufficient as a specification of error, and will not justify a review of such judgment. Caspert v. Empire Furniture Co., 114 N.J.L. 546;Miller v. Newark Hardware Co., 112 Id. 300; Golden RealtyCo. v. Grant Building and Loan Association, 109 Id. 129;Cohn v. Passaic National Bank and Trust Co., 109 Id. 449;Eckert v. Nazzaro, 109 Id. 136; Greenblatt Coal Co. v.Jacobs, 12 N.J. Mis. R. 175; Casale v. Public ServiceElectric and Gas Co., 13 Id. 266; Kosick v. StandardProperties, 13 Id. 219. See, also, Biczis v. Public ServiceCo-ordinated Transport, 115 N.J.L. 408.
The appeal will be dismissed, with costs. *Page 301